Citation Nr: 1625144	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for the service-connected acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD), unspecified depressive disorder, and anxiety disorder, not otherwise specified (NOS), in excess of 30 percent from August 4, 2009 to June 9, 2015, and in excess of 50 percent from June 9, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1966 to February 1969.

This appeal derived from a downstream element of a claim for service connection for PTSD that was received in August 2009.  This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, granted service connection for anxiety disorder, NOS and assigned a 10 percent initial disability rating effective August 4, 2009 (the day the service connection claim was received by VA).

In November 2013, the Board granted an initial disability rating of 30 percent for anxiety disorder, NOS (which was implemented by a November 2013 rating decision) and remanded the issue of service connection for PTSD for issuance of a statement of the case.  A statement of the case was issued in November 2013, to which, in December 2013, the Veteran filed a timely substantive appeal (on a VA Form 9).  In September 2014, the U.S. Court of Appeals for Veterans Claims (Court) partially vacated the Board's November 2013 decision pursuant to a Joint Motion for Partial Remand to the extent that it denied a disability rating in excess of 30 percent for the service-connected anxiety disorder.      

In February 2015, the Board granted service connection for PTSD and remanded the issue of an initial disability rating in excess of 30 percent for acquired psychiatric disorders, to include anxiety disorder and PTSD, for additional development.  A July 2015 rating decision granted a 50 percent disability rating for the service-connected PTSD effective June 10, 2015, creating "staged" initial disability ratings.  

Pursuant to the Board's remand instructions, a VA examination was conducted in June 2015 to assist in determining the current nature and severity of the service-connected acquired psychiatric disorders.  The Board finds the June 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In June 2013, the Veteran testified at a Board videoconference hearing at the local RO in Providence, Rhode Island, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

An April 2016 private psychiatric evaluation report has been associated with the claims file.  While the most recent supplemental statement of the case (dated in July 2015) does not include review of this evidence, in an April 2016 written statement, the representative waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  For the entire initial rating period from August 4, 2009, the Veteran's acquired psychiatric disorders have more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence.

2.  For the entire initial rating period from August 4, 2009, the Veteran's acquired psychiatric disorders have not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for acquired psychiatric disorders, to include PTSD, unspecified depressive disorder, and anxiety disorder, NOS, have been met for the entire initial rating period from August 4, 2009.  38 U.S.C.A.	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in August 2009, prior to the initial adjudication of the claim (for service connection for PTSD) in December 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, Vet Center treatment records, VA examination reports, an April 2016 private psychiatric evaluation report, a copy of the December 2010 decision review officer (DRO) hearing transcript, a copy of the June 2013 Board hearing transcript, and lay statements.  

On an April 2016 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran testified that he was receiving Social Security Administration (SSA) income due to age and not due to any disability.  As such, the Board finds that the SSA records do not have a reasonable possibility of substantiating the claim, so are not relevant to the issue on appeal, and these records do not need to be obtained.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2009, April 2011, and June 2015.  The Veteran has repeatedly reported that he was uncomfortable with the female VA examiner who conducted the December 2009 VA examiner and subsequently underreported his psychiatric symptoms and impairment.  See e.g., November 2010 VA treatment record, December 2010 DRO hearing transcript, December 2012 substantive appeal (on a VA Form 9).  June 2010 Vet Center treatment records note that the Veteran reported downplaying and minimizing psychiatric symptoms and problems during the 2009 VA examination because he did not trust the VA examiner.  

Additionally, the Veteran contends that he was rushed by the December 2009 and April 2011 VA examiners, who did not take an adequate history of his symptoms.  See February 2010 notice of disagreement, June 2013 Board hearing transcript at 11-12.  The Veteran contends that his symptoms were much worse than what was portrayed on the December 2009 and April 2011 VA examination reports.  

In the April 2016 private psychiatric evaluation report, Dr. M.C. opined, based on an interview with the Veteran, review of the claims file, and psychiatric examination, that the December 2009 and April 2011 VA examination reports did not adequately reflect the Veteran's level of social and occupational impairment during the earlier part of the appeal period because the Veteran had significantly underreported his psychiatric symptoms.  Dr. M.C. noted that the Veteran had a tendency to minimize his symptoms, especially during the early VA examinations.  Dr. M.C. indicated that, because the Veteran was not forthcoming regarding the extent of his psychiatric symptoms, the 2009 and 2011 VA examiners were not able to properly assess the Veteran's level of impairment or diagnosis PTSD.  Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the December 2009 and April 2011 VA examination reports do not accurately reflect that Veteran's psychiatric symptoms or resultant level of social and occupational impairment.  As such, the Board accords them low probative weight.  

The Board finds that the June 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of a higher initial rating for the acquired psychiatric disorders.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

Further, the Board has not just relied on the June 2015 VA examination report, but has relied on all evidence of record that is relevant to rating the acquired psychiatric disorders, including VA and Vet Center treatment records dated throughout the appeal period, the April 2016 private psychiatric evaluation report, and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Additionally, as discussed in detail below, the Board finds that the weight of the evidence of record is against a finding that the Veteran's acquired psychiatric disorders have more nearly approximated total occupational and social impairment as needed for a 100 percent disability rating under Diagnostic Code 9411 (a 70 percent initial disability rating is being granted pursuant to this decision) for any part of the appeal period.  The Board has considered all the evidence of record in assessing the whole disability picture in this case.  As such, the Board finds that a new VA examination or retrospective medical opinion is not necessary and the appeal can be decided upon the current evidence of record.  

The Veteran testified at a hearing before the Board in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the acquired psychiatric disorders, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran presented evidence of symptoms and occupational and social impairments due to the psychiatric disorders, and there is additionally medical evidence reflecting the severity of the acquired psychiatric disorders, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Initial Rating for Acquired Psychiatric Disorders

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

The Veteran is in receipt of a 30 initial disability rating for the period from August 4, 2009 to June 9, 2015, and a 50 percent rating from June 9, 2015, for the service-connected acquired psychiatric disorders, currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD, unspecified depressive disorder, and anxiety disorder, NOS, throughout the appeal period, all acquired psychiatric disorders are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment.  See 38 C.F.R. § 4.130 (2015).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disorders have been manifested by more severe symptoms than those contemplated by the 30 and 50 percent initial disability ratings assigned.  In an April 2016 written statement, the representative contended that the Veteran was entitled to a 70 percent disability rating from August 2009 to January 2012 (when the Veteran became unemployed) and a 100 percent disability rating from January 2012 for the service-connected acquired psychiatric disorders.  The representative contended that the evidence of record supports that the PTSD symptoms have profoundly impaired the Veteran's social and occupational functioning throughout the pendency of the appeal.  The representative contended that, although the Veteran did not stop working until 2012, the evidence reflects severe PTSD symptoms prior to that time causing severely impaired impulse control.  

In the April 2016 written statement, the representative noted that the Veteran has a documented history of minimizing his psychiatric symptoms in VA examinations and assessments due to distrust of VA examiners, but contended that the contemporaneous evidence of record shows severe symptomatology throughout the appeal period.  The representative contends that a 100 percent (schedular) disability rating for PTSD is warranted from January 2012 because the Veteran stopped working due to PTSD and remains unemployable due to PTSD symptoms. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire the initial rating period from April 4, 2009, the Veteran's acquired psychiatric disorders have been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.

Initially, as discussed above, the Board finds that the December 2009 and April 2011 VA examination reports do not accurately reflect the Veteran's level of psychiatric symptoms or resultant level of social and occupational impairment throughout the appeal period and will not be further discussed. 

VA and Vet Center treatment records, dated throughout the initial rating period, note that the Veteran reported depression, anxiety, irritability, outburst of anger, chronic sleep disturbance with insomnia and nightmares, difficulty with crowds, social isolation, and intrusive thoughts.  The Veteran was prescribed psychiatric medication.  The Veteran's mood was frequently noted as depressed, anxious, and irritable with constricted affect.  The treatment records indicate that the Veteran was alert and oriented in all spheres, thought processes were logical, and no delusions, hallucinations, suicidal thoughts, or homicidal thoughts were reported.  The evidence of record reflects that the Veteran is estranged from his oldest two sons and has not spoken to either of them in over 20 years, but lives with and has a close relationship with his youngest son.

May 2010 Vet Center treatment records note that the Veteran was working to increase social interactions, including joining a golf league, speaking to a coworker, and increasing contact with his brothers and mother.  The Vet Center treatment records note that the Veteran's affect was anxious and motor activity tense.  June 2010 Vet Center treatment records note that the Veteran appeared to minimize his psychiatric symptoms, including initially denying a history of anger problems, but later admitting to a history of angry outbursts.  The Veteran reported difficulty getting up in the morning due to depression.  The Veteran reported a history of multiple verbal altercations as well as sometimes losing control and throwing objects during the course of his career.  The treatment records note that the Veteran has a good relationship with his mother, brothers, youngest son, and a few friends, but is estranged from his oldest two sons.   

November 2010 VA treatment records note that the Veteran reported increasing anxiety, depression, and irritability over the previous two to three years with psychiatric symptoms and lack of concentration preventing him from working fulltime.  The Veteran endorsed excessive daily worry along with restlessness, irritability, fatigability, concentration troubles, and sleep disturbance.  The Veteran reported being involved in several veteran service organizations.  

The November 2010 VA treatment records note that the Veteran reported a history of being terminated from jobs due to arguments with supervisors as well as being argumentative and "irritable and snappy" with coworkers.  The VA treatment records note that the Veteran's mood and affect were irritable, anxious, depressed, and angry.  The VA treatment records note that the Veteran reported significant symptoms of anxiety and depression that interfered in several areas of his life.  
A GAF score of 58 was assigned.  

At the December 2010 DRO hearing, the Veteran testified that he had to reduce his hours at work because of difficulty concentrating and chronic sleep impairment.  The Veteran testified to losing four jobs because of anger problems.  The Veteran reported experiencing some loss of memory with names.  The Veteran stated he felt he was becoming more reclusive.

A December 2010 VA treatment record notes that the Veteran's symptoms of depression, anxiety, and PTSD had worsened over the previous two to three years causing increased difficulty in day-to-day functioning, including work and relationships.  January 2011 VA treatment records note that the Veteran's work hours were limited due to difficulty managing anxiety as well as poor concentration.  The treatment records note that the Veteran was panicky and breathing strategies were practiced.  The VA treatment records note that the Veteran was socially withdrawn and avoided friends. 

February 2011 VA treatment records note that the Veteran reported improvement in irritability and anger management with psychiatric medication, but continued to be physically and emotionally exhausted related to constant anxiety.  The treatment records note that the Veteran reported intense and immobilizing anxiety several times per week.  A March 2011 Vet Center treatment record notes that the Veteran reported isolating himself with loss of motivation or interest to socialize or do other activities.  

An April 2011 VA treatment record notes that the Veteran reported moderate to severe daily anxiety and being unable to function at work for more than four to six hours per day.  The Veteran reported that the psychiatric symptoms had increased over the previous two to three years making day-to-day functioning increasingly difficult.  The Veteran reported that his only pleasurable daily event is eating dinner with his adult son.  A GAF score of 52 was assigned.  A September 2011 VA treatment record notes that a GAF score of 61 was assigned.  A March 2012 Vet Center treatment record notes that the Veteran stopped receiving psychiatric treatment. 

At the June 2013 Board hearing, the Veteran testified that he has been through several divorces, not spoken with two of his sons in 30 years, and lost six to seven jobs because of confrontations with managers because of anxiety and stress disorders and related symptoms.  See Board hearing transcript at 15.  The Veteran testified that he cannot talk in front of people or concentrate.  Id. at 17.   

At the June 2015 VA examination, the Veteran reported living alone and becoming more socially isolated in the past several years.  The Veteran reported experiencing an increase in the frequency and severity of several PTSD symptoms including nightmares, sleep disturbance, anger, intrusive memories, emotional detachment, distress in crowds, panic attacks, and bouts of crying since the 2009 VA examination.  The VA examination report notes symptoms of nightmares, intrusive memories, anxiety, and emotional detachment attributable to the PTSD and symptoms of lack of motivation, bouts of crying, and anhedonia attributable to the depressive disorder.  

The June 2015 VA examiner noted that the Veteran had symptoms associated with the acquired psychiatric disorders including depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner opined that the Veteran had reduced reliability and productivity due to psychiatric signs and symptoms.  The VA examiner opined that the impact of PTSD and major depression cannot be differentiated because of the overlapping symptoms that contribute to the Veteran's significant impairments in social and occupational functioning.  

In an April 2016 private psychiatric evaluation report, Dr. M.C. opined, based on a review of the medical evidence of record and in-person psychiatric examination, that the Veteran has been severely and pervasively mentally ill since at least 2009 and completely dysfunctional in an occupational setting since January 2012.  Dr. M.C. noted that the Veteran's anger is impressive and he lost many jobs due to verbal altercations and anger management.  The Veteran reported multiple verbal altercations with people, losing control, throwing objects, and behaving in a fashion that was assaultive to other people within his organizations.  Dr. M.C. noted that the Veteran's anger is immediate, severe, intense, and directly on the surface.

Dr. M.C. noted that the Veteran has extensive difficulty maintaining effective relationships and developed a sense of worthlessness and social withdrawal.  Dr. M.C. noted that, even prior to when he stopped working in January 2012, the Veteran had difficulty in an occupational setting due to PTSD and was essentially incapable of functioning in a meaningful and gainful fashion for several years before his retirement in 2012.  Dr. M.C. noted that, from at least 2009 onward, the Veteran became irritable, angry, socially isolated, hopeless, helpless, and no longer could take enjoyment out of any aspect of life.  Dr. M.C. noted that the Veteran is currently very isolated with his adult son moving out of his home, living a minimalistic life, and having a lack of friends, social activities, or engagement with others in a meaningful fashion.       

In the April 2016 private psychiatric evaluation report, Dr. M.C. opined that the Veteran began to deteriorate in 2009 that led to his total incapacity to function in an occupational environment beginning in January 2012.  Dr. M.C. opined that the Veteran was able to continue working, despite severe psychiatric symptoms, because of his above average intellect.  

Based on the above, the Board finds that, for the entire initial rating period, the acquired psychiatric disorders been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 52 to 61.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the September 2011 GAF score of 61 is not supported by the contemporaneous findings and is highly inconsistent with the Veteran's presentation during the course of this appeal.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 61 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.    

The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to severe psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.  Further, the June 2015 VA examiner opined that the Veteran had significant impairments in social and occupational functioning.  In the April 2016 private psychiatric evaluation report, Dr. M.C. opined that the Veteran's social and occupational functioning were severely impaired

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated for any part of the initial rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  While, in the April 2016 written statement, the representative contends that a 100 percent (schedular) disability rating for PTSD is warranted from January 2012 because the Veteran stopped working due to PTSD and remains unemployable due to his PTSD symptoms, the Board finds that the weight of the evidence is against a finding that the Veteran had total occupational and social impairment, including as due to symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living, for any part of the initial rating period.  

Review of the VA treatment records and VA examination reports reflect that the Veteran was oriented to person, time.  The Veteran has not experienced persistent delusions or hallucinations during any part of the initial rating period.  The Veteran consistently denied homicidal or suicidal ideation.  While the evidence of record does reflect that the Veteran reported unprovoked irritability towards his former coworkers, the Board finds that this more closely resembles impaired impulse control (an example of a symptom that supports a 70 percent disability rating under Diagnostic Code 9411) rather than a reflection of the Veteran being a persistent danger to others.    

The evidence of record reflects that, although admittedly having a dysfunctional relationship with his two older sons, the Veteran lived with his youngest son for the majority of the appeal period and has a close relationship with him.  While the April 2016 private psychiatric evaluation report notes that the Veteran no longer lives with his adult son, the evidence of record does not reflect, and the Veteran has not otherwise contended, that this change in living arrangement was due to the Veteran's psychiatric impairment or that their relationship has deteriorated.  Further, as detailed above, the Veteran has consistently reported a good relationship with his mother and brothers.   

Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of total social and occupational impairment for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the acquired psychiatric disorders for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorders are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD, unspecified depressive disorder, and anxiety disorder have been manifested by chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, angry outbursts, panic attacks, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and impaired impulse control such as unprovoked irritability with periods of violence.  

To the extent that some of the Veteran's symptomatology is not directly listed in the rating criteria, the Board finds that the symptoms of intrusive thoughts, hypervigilance, and flashbacks are like anxiety and suspiciousness because manifestation of these symptoms can result in increased feelings of anxiety and suspiciousness.  Next, avoidance of crowds is in itself a symptom of social impairment because it limits interaction with others.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acquired psychiatric disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 70 percent, but no higher, for the acquired psychiatric disorders, to include PTSD, unspecified depressive disorder, and anxiety disorder, NOS, is granted.



REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2016 written statement, the representative contended that the Veteran is unemployed due to the service-connected PTSD symptoms.  See also April 2016 private psychiatric evaluation report, April 2016 application for increased compensation based on unemployability (on a VA Form 21-8940).  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary including the relevant work history and income information requested in a claim for individual unemployability (VA Form 21-8940).  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


